DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07/14/2021.  These drawings are accepted.

Claims Status
Claims 1-20 are pending for examination in this Office action. 

Claim Objections
Claims 4-6 and 10-12 objected to because of the following informalities.  
Regarding claim 4, the claimed subject of claim 4 matter comprises “stop an output of the warning sound through the speaker provided in the rear door”. However, the claim subject matter of claim 5 suggests “to set volume of the speaker provided in the front door to be a same as volume of the speaker provided in the rear door” which is contradictory. The claims 4-6 can be interpreted as being indefinite since metes and bounds of the claims cannot be clearly established. 
Similarly, claims 10-11 are objected to for comprising the same or similar claim subject matter as of claims 4-6.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (Chang; US Patent Pub. No. 2014/0118130).
As per claim 1, Chang teaches a safe exit warning apparatus of an occupant, the safe exit warning apparatus comprising: 
a first sensor configured to detect a position of the occupant in a vehicle (a sensor for detecting a position of an occupant i.e. whether a person hand has moved to touch inside of car door or door handle; see e.g. para. [0026] and [0038]); 
a second sensor configured to detect an approaching object from a blind spot of the vehicle (another sensor to detect an moving or approaching object i.e. another vehicle; see e.g. para. [0024] and [0041]); 
when a hazard is detected with the approaching object or vehicle, an in-vehicle warning is outputted; see e.g. para. [0041]); and 
a controller connected to the warning device and configured to determine the occupant's intent to get out of the vehicle by monitoring the position of the occupant in the vehicle when the vehicle stops and to control the warning device to warn the occupant about the collision with the approaching object (a controller 204, see e.g. FIG. 2, determines the occupant’s intent of getting out of the car when the in-vehicle sensor 210, see e.g. FIG. 2, senses a touch as discussed earlier, see e.g. para. [0024-26], wherein the vehicle park gear activation is determined to activate door open warning function including detection of someone [moving his/her hand and] touching the door or door handle, see e.g. para. [0038-41]).
As per claim 2, the safe exit warning apparatus of claim 1 as taught by Chang, wherein the controller is configured to output a warning sound through a speaker provided in a rear door of the vehicle or to apply vibration to a seat corresponding to the position of the occupant, when determining that the occupant will get out of the vehicle through the rear door of the vehicle (the control device can output sound [using speakers at one or more locations] or vibrate seat towards the target object, see e.g. para. [0028], wherein the seat would also correspond to the person touching the door handle as discussed earlier).
As per claim 7, it is interpreted and rejected as claim 1. 
As per claim 8, it is interpreted and rejected as claim 2. 
As per claim 13, it is interpreted and rejected as claim 1. 
As per claim 18, it is interpreted and rejected as claim 1. 







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 14, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang. 
As per claim 14, the safe exit warning apparatus of claim 13 as taught by Chang, wherein Chang does not explicitly teach that the warning device includes a plurality of vibration devices configured to apply vibration to a driver's seat, a front passenger seat, a rear left seat, and a rear right seat of the vehicle.
Chang, however, teaches that the control device can output sound [using speakers at one or more locations] or vibrate seat towards the target object (see e.g. para. [0028]). Chang teaches that the form of the disclosed system/method is known to be useful for a particular purpose i.e. outputting vibratory alert or warning towards target object. A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods -of vibrating a plurality or all of the seats. The disclosed reference teaches that vibrating a single seat is one of a finite number of generating warning or alerts known to be useful for reducing accidents. Furthermore, the reference teaches methods of generating vibratory alerts for a plurality of seats that would reasonably have been expected to be applicable to the disclosed tactile vibration system. The reference also inherently discloses to one of ordinary skill in the art that combining a known system/method with one of the disclosed vibration system in order to make the vibration system which vibrates all the seats does not 
As per claim 15, the safe exit warning apparatus of claim 14 as taught by Chang, wherein the controller is configured to control the warning device to apply vibration to a seat adjacent to the open door (the control device can output sound [using speakers at one or more locations] or vibrate seat towards the target object; see e.g. para. [0028], wherein the one or more alerting outputs are issued i.e. changing the interior of the vehicle 1 by closing or locking up the vehicle doors, tightening or loosening the seat belt, flashing the indication light, displaying on the monitor screen, playing an audio alert by the buzzer, vibrating the vibration seat toward the target hazardous object, while changing the exterior of the vehicle 1 by signaling the signaling light, sounding the vehicle horn to remind the driver of the potential driving hazard, see. e.g. para. [0032]; the one or more of the alerting outputs can be associated with the seat next to the door which sensed the touch input as discussed earlier in analysis of merits of claim 1 or 13). 
As per claim 19, wherein the controller is configured to control the warning device to apply vibration to a seat adjacent to the open door (the control device can output sound [using speakers at one or more locations] or vibrate seat towards the target object; see e.g. para. [0028], wherein the one or more alerting outputs are issued i.e. changing the interior of the vehicle 1 by closing or locking up the vehicle doors, tightening or loosening the seat belt, flashing the indication light, displaying on the monitor screen, playing an audio alert by the buzzer, vibrating the vibration seat toward the target hazardous object, while changing the exterior of the vehicle 1 by signaling the signaling light, sounding the vehicle horn to remind the driver of the potential driving hazard, see. e.g. para. [0032], wherein it would have been obvious to one of ordinary skill in the art that the one or more of the alerting outputs can be associated with the seat next to the door which sensed the touch input as discussed earlier in analysis of merits of claim 1 or 13, e.g. the tightening of the belt for another seat would defeat the purpose of the invention). 

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Thorngren et al. (Thorngren; US Patent Pub. No. 2021/0101529 with EP Pub. No. 3594035). 
As per claim 3, the safe exit warning apparatus of claim 2 as taught by Chang, except the claimed wherein the controller is configured to increase an output of the warning sound with a decrease in separation distance between the blind spot and the approaching object.
Thorngren, however, teaches that controller is configured to increase an output of warning sound with a decrease in separation distance between blind spot and approaching object (a controller output a warning sound when a vehicle is approaching a blind spot and emitting a second sound with increased volume, see e.g. para. [0013], wherein the second sound is outputted when distance of the approaching object 20 and host vehicle is decreased, see e.g. FIGS. 1-4).
Chang and Thorngren are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of decreasing risk of collision as suggedted by Thorngren (see e.g. para. [0011]). 
As per claim 9, it is interpreted and rejected as claim 3. 

Claims 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Jeromin et al. (Jeromin; US Patent Pub. No. 2017/0185763).
As per claim 16, the safe exit warning apparatus of claim 13 as taught by Chang, wherein Chang further teaches that the warning device includes a cluster configured to display an image (see e.g. para. [0032]) but fails to teach the image taken with a camera mounted on a left side mirror of the vehicle. 
Jeromin, however, teaches displaying image taken with a camera mounted on a left side of the vehicle (see e.g. para. [0016-17] and [0022]). Even though the camera and the left view mirror are sperate from each other, it has been held by courts "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang along with those of Jeromin for the purpose of increased awareness of surroundings which in turn may reduce accidents. 
As per claim 17, the safe exit warning apparatus of claim 16 as taught by Chang and Jeromin, wherein Chang does not teach that the controller is configured to control the warning device so that the image taken with the camera is displayed on the cluster.
As discussed in analysis of merits of claim 16, controller is configured to control the warning device so that the image taken with the camera is displayed on the cluster (see e.g. para. [0016-17] and [0022]). Chang and Jeromin are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang along with those of Jeromin for the purpose of increased awareness of surroundings which in turn may reduce accidents. 
As per claim 20, the safe exit warning method of claim 18 as taught by Chang, wherein Chang teaches that the warning of the occupant about the collision of the occupant with the approaching object includes: displaying an image (see e.g. para. [0032]) but fails to teach the image taken with a camera mounted on a left side mirror of the vehicle. 
Jeromin, however, teaches displaying image taken with a camera mounted on a left side of the vehicle (see e.g. para. [0016-17] and [0022]). Even though the camera and the left view mirror are sperate from each other, it has been held by courts "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang along with those of Jeromin for the purpose of increased awareness of surroundings which in turn may reduce accidents. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MUHAMMAD ADNAN/Examiner, Art Unit 2688